DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
							
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2106). A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory" to the claim.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Step 1, claims 1-20 are all within at least one of the four categories.
Regarding Step 2A (prong 1), the independent claims (1,17, and 20) recites:
generate a pattern based on the one or more current measurements received from the sensor and the one or more past measurements stored in the memory circuit;
determine a first alignment with a first user target based on the generated pattern, wherein the first user target relates to one or more of a mental state or physical state of the user.
The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  
“A mathematical relationship is a relationship between variables or numbers.  A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP m., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018) (performing a resampled statistical analysis to generate a resampled distribution).
The claimed steps of generating and determining can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
Examples of ineligible claims that recite mental processes include:
• a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
• claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
• a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
The idea of generating a pattern based on analyte measurements and determining alignment of data could be performed by simply looking at the acquired data values.

Regarding Step 2A (prong 2):
This judicial exception (abstract idea) in claims 1-20 is not integrated into a practical application because:  
•The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for storing and uploading merely invoke a computer as a tool.
•The data-gathering step (receiving) and the data-output step (outputting) do not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
•There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for receiving and outputting, 
•The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to provide a medical measurement. 
•The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.” MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III. The pending claims utilize a computer receiving, generating, determining, and outputting. The claims do not apply the obtained response measurement to a particular machine. Rather, the data is merely output in a post-solution step.

Regarding Step 2B:
The additional elements are identified as follows: sensors and a processor.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
Applicant’s Background Information in the Specification
Applicant's specification (Pg. 49, Paragraph 0194) which discloses that the processor and memory comprise generic computer components that are configured to perform the generic computer functions (receiving and outputting) that are well-understood, routine, and conventional activities previously known to the pertinent industry; and
the non-patent literature cited herewith ("Feasibility of an implanted, closed-loop,
blood-glucose control device” by Fletcher, 2001), which discloses the “glucose sensor to complete the artificial pancreas, investigators have prepared control algorithms with which to operate the required feedback loop.  The systems do not require much computing power relative to that presently available. A 1993 study used an Intel processor at 5 MHz, compared with the 200-MHz processors now carried by most electronics stores.” (Pg. 15);
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.  Furthermore, the court decisions discussed in MPEP § 2106.05(d)(ll) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option III. A. 2. in the Berkheimer memorandum.
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  
Claims 2, 5, 10, and 11 are steps that are additional data output that is well understood, routine and conventional (WURC) through receiving patient data.
Claims 3-4, 6-7, 12-14, 16, and 19 ate steps that are additional data output that is WURC through outputting a recommendation/result.
Claims 8 and 18 are steps that are also abstract through refining a pattern based on additional measurements is a mental process that can be performed by simply looking at the analyte data.
Claim 9 is steps that are also abstract through using a correlating measurements with a mental state is a mental process that can be performed by simply looking at the analyte data and mental state data.
Claim 15 is steps that are also abstract through predicting a future patient state is a mental process that can be performed by looking at analyte data
Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahmad (US 20170332951 A1, cited by applicant).
Regarding claims 1, 17, and 20, Ahmad teaches a system/computer-implemented method/non-transitory computer readable medium (Paragraph 0313) comprising: 
a sensor configured to detect one or more current analyte levels for a user, wherein the one or more current analyte levels are correlated to a current level of ketones of the user (Paragraph 0277:  “FIG. 33 depicts a system wherein the ketone sensor 212 is coupled to a mobile device 230. The mobile device prompts the user to perform a glucose reading on the glucose sensor 3300. The processor on the mobile device 230 is configured to compare the ketone levels with the glucose levels”); 
a memory circuit storing one or more past measurements of one or more past analyte levels for the user, wherein the one or more past analyte levels are correlated to one or more past levels of ketones of the user (Paragraph 0172:  “actual ketone measurement results can be compared to identify or evaluate changes (e.g., over time)”, Paragraph 0230:  “data identifying one or more trigger points and associated ketone states may be stored in memory of an electronic device or in the remote system”, and Paragraph 0281); and 
a processor in data communication with the sensor and the memory circuit (Paragraph 0281:  “a connected mobile device receiving information from the sensor 212”), the processor configured to: 
receive, from the sensor, one or more current measurements of the one or more current analyte levels for the user (Paragraph 0232:  “The processing of the ketone measurement results and the ketone state may comprise comparing the acetone or ketone measurement results against the ketone state. For example, the values of the acetone or ketone measurement results may be compared with the pattern identified by the ketone state to see if the values match or closely match the pattern (e.g., within a threshold value). If there is a match or a substantially close match (e.g., a match within a threshold value or percentage), the measurement device or the electronic device may determine that the trigger point occurred”); 
generate a pattern based on the one or more current measurements received from the sensor and the one or more past measurements stored in the memory circuit (Paragraph 0232 and Paragraph 0251-0252:  use of patterns and how they can be updated); 
determine a first alignment with a first user target based on the generated pattern, wherein the first user target relates to one or more of a mental state or physical state of the user (Paragraph 0235:  “Once the system has logged a threshold number of occurrences (e.g., 3, 4 or 5) of a given trigger point (e.g., “eat chocolate”) together with associated ketone measurements, the system may use an appropriate correlation algorithm to determine whether a statistically significant correlation exists. This analysis may, for example, reveal that the participant's acetone level drops by 15% to 25% when the trigger point occurs” and Paragraph 0237); and 
output a first result to the user, based on the determined first alignment (Paragraph 0236-0238:  results outputted to user to allow confirmation, change, or option to ignore).

	Regarding claim 2, Ahmad teaches wherein the one or more current analyte levels comprise one or more of a glucose level, a lactate level, or a ketone level (Paragraph 0276-0278).

	Regarding claim 3, Ahmad teaches wherein the first result comprises a recommendation of an action (Paragraph 0268-0269 and 0280:  therapy modification and other actions can be recommended).

	Regarding claim 4, Ahmad teaches wherein the recommendation of the action comprises one or more of a recommendation to refrain from eating one or more foods, a recommendation to eat one or more foods, a recommendation to partake in one or more activities, or a recommendation to refrain from one or more activities (Paragraph 0268-0269 and 0280).

	Regarding claim 5, Ahmad teaches wherein the processor is configured to output the first result in a user interface indicating one or more of a current ketone state of the user or a predicted future ketone state of the user (Paragraph 0232:  “The processing of the ketone measurement results and the ketone state may comprise comparing the acetone or ketone measurement results against the ketone state. For example, the values of the acetone or ketone measurement results may be compared with the pattern identified by the ketone state to see if the values match or closely match the pattern (e.g., within a threshold value). If there is a match or a substantially close match (e.g., a match within a threshold value or percentage), the measurement device or the electronic device may determine that the trigger point occurred”).

	Regarding claim 6, Ahmad teaches wherein the processor is configured to output the first result in a user interface indicating one or more of a current weight of the user or a predicted future weight of the user (Paragraph 0175 and Paragraph 0291: weight loss program is an option).

	Regarding claim 7, Ahmad teaches wherein the processor is configured to output the first result in a user interface indicating one or more of a current mental state of the user or a predicted future mental state of the user (Paragraph 0263-0264 and Paragraph 0220:  stress is an output).

	Regarding claims 8 and 18, Ahmad teaches wherein the processor is further configured to: refine the pattern based on the one or more current measurements (Paragraph 0252:  “the pattern recognition time period is an indefinite period of time because the App may continue to determine new patterns or update existing, recognized patterns as breath acetone measurements are taken”); 
receive one or more additional measurements of one or more additional analyte levels for the user (Paragraph 0251-0253: constantly updating patterns with new measurements for new results); and 
determine a second alignment with the first user target based on the refined pattern (Paragraph 0251-0253: constantly updating patterns with new measurements for new results).

Regarding claim 9, Ahmad teaches wherein the one or more past measurements are correlated with one or more past mental states, wherein the first user target relates to the mental state, and wherein the first result comprises a predicted mental state of the user (Paragraph 0263-0264, Paragraph 0220, and Paragraph 0212:  stress is an output).

Regarding claim 10, Ahmad teaches wherein the processor is further configured to: receive an indication of a physical activity associated with the user (Paragraph 0286-0287:  various physical activity measurements taken); and generate the pattern further based on the indication of the physical activity (Paragraph 0284-0287).

Regarding claim 11, Ahmad teaches wherein the first user target relates to a ketone level (Paragraph 0273-0277).

Regarding claim 12, Ahmad teaches wherein the first result indicates whether or not the first user target is predicted to be met at a future time (Paragraph 0279-0280).

Regarding claims 13 and 19, Ahmad teaches wherein, to generate the pattern, the processor is configured to: determine a rate of change of one or more analyte levels of the user, based on the one or more current measurements and the one or more past measurements; generate a trend line for the user, based on the determined rate of change (Paragraph 0251:  “As another example, the pattern may be determined based on a comparison of the change in values of breath acetone levels each time the user-specific trigger point occurs (if the user-specific trigger point occurs multiple times). If the change in values before and after the occurrence of a trigger point is a decrease of 10% (e.g., the first time the trigger point occurs), 12% (e.g., the second time the trigger point occurs), and 14% (e.g., the third time the trigger point occurs), for example, a combination of these values may be taken to determine the pattern (e.g., a mean of the percent changes could be taken such that the trigger point is identified in subsequent breath acetone measurements when a breath acetone level drops 12%, a range of the percent changes could be taken such that the trigger point is identified in subsequent breath acetone measurements when a breath acetone level drops between 10%-14%, etc.)”); and 
estimate a future state of the user, based on the trend line (Paragraph 0251-0253 and Paragraph 0263-0264).

Regarding claim 14, Ahmad teaches wherein the processor is further configured to: identify a plurality of user targets associated with the user, wherein the plurality of user targets comprise user-specified targets with respect to (i) weight loss (Paragraph 0174-0175), (ii) mental health (Paragraph 0263-0264, Paragraph 0220, and Paragraph 0212:  stress is an output), (iii) glucose level (Paragraph 0276-0284), (iv) insulin sensitivity (Paragraph 0271-0272), and (v) glucose sensitivity (Paragraph 0276-0284).

Regarding claim 15, Ahmad teaches wherein, to determine the first alignment with the first user target, the processor is configured to: determine whether a current state of the user aligns with the first user target; and determine whether a predicted future state of the user aligns with the first user target (Paragraph 0266-0269:  uses pattern and trigger points to determine if a treatment needs to be changed based on alarm thresholds).

Regarding claim 16, Ahmad teaches wherein the processor is further configured to: in response to determining that the predicted future state of the user does not align with the first user target, generate a first recommendation, wherein the first recommendation includes an action that will increase a probability that the predicted future state will align with the first user target, and wherein the first result comprises the first recommendation (Paragraph 0266-0269:  uses pattern and trigger points to determine if a treatment needs to be changed based on alarm thresholds, and give recommendation for changing treatment). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A WALLACE whose telephone number is (571)272-8072. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.A.W./Examiner, Art Unit 3791                                                                                                                                                                                                        




/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        09 December 2022